UPON PETITION TO REHEAR.
Richmond, October 1, 1925.
Per Curiam:
The contention of the defendants in this ease is-that the city treasurer was subject to the direction and control of the city council. This is not true in law. City treasurers are constitutional officers elected by the people and their duties are prescribed by law. They could not surrender any of their powers to any other officers or escape their responsibilities by acting under the advice or direction of the city councils. Only the courts upon proper procedure can remove treasurers for misfeasance, malfeasance, or other breaches of duty.
They are held to a much higher liability for public funds deposited in banks than ordinary agents, attorneys and other fiduciaries. The weight of argument upon general principles, and in the light of public-policy, as well as the preponderance of authority, is in favor of the rule of strict liability, which requires a *696public official to assume all risks of loss and imposes upon him tbe duty to account for tbe public funds which go into his hands, except in cases when the loss results from the act of God or the public enemy, or possibly from some overruling necessity.” Mecklenburg v. Beales, 111 Va. 691, 69 S. E. 1032, 36 L. R. A. (N. S.) 285.
In defendants’ petition for rehearing considerable emphasis is placed upon the court’s use of the word “lend” in characterizing the deposit of the money in the bank, and taking therefor a certificate of deposit bearing interest, at the direction of the city council. Whether this was, technically speaking, a loan or deposit has no bearing upon the law of this ease, as the council was without power to direct the treasurer to do either.
It was the duty of Camp to safely keep the money of the city of Hopewell; the responsibility and duty were his alone, and if he deposited or left money in an insolvent bank, he and his surety are liable for its loss.
The petition is denied.